Citation Nr: 1106586	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  09-25 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New 
York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right 
knee chondromalacia.  

2.  Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia. 

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).

4.  Entitlement to service connection for a psychiatric disorder, 
including depression.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs




ATTORNEY FOR THE BOARD

L. Crohe, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to November 
1974.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New York.

As a matter of history, it is noted that in a March 1975 rating 
decision, the RO granted service connection for right knee 
chondromalacia and assigned a 10 percent rating effective 
November 6, 1974.  Likewise, a July 1997 rating decision granted 
service connection for left knee chondromalacia and assigned a 10 
percent rating effective March 26, 1997.  Therefore, the Board 
notes that the Veteran's disability rating is protected by law 
pursuant to 38 C.F.R. § 3.951(b).

The Veteran has claimed entitlement to an increased evaluation 
for bilateral knee chondromalacia.  Construing the claim 
liberally, however, the Board finds that it should be 
characterized as one including a claim for a total rating based 
on individual unemployability.  A request for a TDIU, whether 
expressly raised by a Veteran or reasonably raised by the record, 
is not a separate "claim" for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. 
App. 447, 453-54 (2009).  On his Form 9, the Veteran indicated 
that he was receiving Social Security Administration (SSA) 
disability payments due to his bilateral knee disorder.  SSA 
records confirm that he was receiving disability benefits due, in 
part, to a bilateral knee disorder.  Furthermore, an April 2008 
VA treatment record indicated that he was not working and was not 
sure if he could hold a full-time job.  Therefore, the Board 
finds that the evidence of record has reasonably raised the issue 
of entitlement to a TDIU as an element of the claim for an 
increased rating on appeal.  The issue is thus added to the title 
page of this decision.
The issues of entitlement to service connection for a psychiatric 
disability to include depression and a total rating based on 
individual unemployability are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected right knee chondromalacia has 
been manifested by pain and tenderness with no limitation of 
motion; painful motion, swelling, muscle spasm, locking, 
ankylosis, recurrent subluxation, lateral instability, impairment 
of the tibia and fibula or genu recurvatum, compensable flexion, 
and compensable extension have not been shown.  

2.  The Veteran's service-connected left knee chondromalacia has 
been manifested by pain and tenderness with no limitation of 
motion; painful motion, swelling, muscle spasm, locking, 
ankylosis, recurrent subluxation, lateral instability, impairment 
of the tibia and fibula or genu recurvatum, compensable flexion, 
and compensable extension have not been shown.  


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 10 percent for right 
knee chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2010).

2.  The criteria for evaluation in excess of 10 percent for left 
knee chondromalacia have not been met. 38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5256-5263 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Legal Criteria & Analysis

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2010).

The basis of disability evaluations is the ability of the body as 
a whole to function under the ordinary conditions of daily life, 
including employment.  38 C.F.R. § 4.10 (2010).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).

Where entitlement to compensation has already been established 
and an increase in the assigned evaluation is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the 
recorded history of a particular disability should be reviewed in 
order to make an accurate assessment under the applicable 
criteria, the regulations do not give past medical reports 
precedence over current findings. Id.  However, staged ratings 
are appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due to 
pain and weakness causing additional disability beyond that 
reflected on range of motion measurements.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  Joints that are actually 
painful, unstable, or maligned due to a healed injury are 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59 (2010).

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or fails to 
show, with respect to the claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The Veteran's service-connected bilateral knee chondromalacia is 
currently rated under Diagnostic Codes 5299-5257.  Hyphenated 
diagnostic codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  38 C.F.R. § 4.27.  When an 
unlisted disease, injury, or residual condition is encountered, 
requiring rating by analogy, the diagnostic code number is "built 
up" with the first two digits being selected from that part of 
the schedule most closely identifying the part, and the last two 
digits being "99" for an unlisted condition. Id.  Here, the 
Veteran's bilateral knee disability was rated by analogy under 
Code 5257 that provides for a 10 percent rating for slight 
recurrent subluxation or lateral instability, a 20 percent rating 
for moderate recurrent subluxation or lateral instability, and a 
30 percent rating for severe recurrent subluxation or lateral 
instability.  38 C.F.R. § 4.71a, Code 5257.  

As the Veteran's bilateral knee disability is rated by analogy, 
the Board must look to other potentially applicable Codes.  
Diagnostic Codes 5013 through 5024 that provide for rating based 
on limitation of motion of the affected parts, as degenerative 
arthritis.

Diagnostic Code 5003 provides that degenerative arthritis, when 
established by x-ray findings, is rated based on the limitation 
of motion under the appropriate diagnostic codes for the specific 
joint or joints involved.  When limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  See 38 C.F.R. § 4.71a 
(2010).

Normal range of motion of the knee is to 0 degrees extension and 
to 140 degrees flexion.  38 C.F.R. § 4.71a, Plate II (2010).

Diagnostic Code 5260 provides a noncompensable rating for flexion 
limited to 60 degrees, a 10 percent rating for flexion limited to 
45 degrees; 20 percent if limited to 30 degrees; and 30 percent 
if limited to 15 degrees.  38 C.F.R. § 4.71a (2010).

Diagnostic Code 5261 provides a noncompensable rating for 
extension limited to five degrees, a 10 percent rating for 
extension limited to 10 degrees, 20 percent if limited to 15 
degrees, 30 percent if limited to 20 degrees, 40 percent if 
limited to 30 degrees, and 50 percent if limited to 45 degrees.  
38 C.F.R. § 4.71a (2010).

Separate ratings under Diagnostic Code 5260 (leg, limitation of 
flexion) and Diagnostic Code 5261 (leg, limitation of extension) 
may be assigned for disability of the same joint.  See VAOPGCPREC 
9-04 (2004).

On May 2007 VA examination, it was noted that the Veteran's 
medical records were reviewed.  The Veteran reported that he had 
occasional bilateral knee pain with squatting, kneeling, standing 
longer than 15 minutes, or walking more than a mile.  He was able 
to walk 1-3 miles.  He did not use any assistive aids.  Physical 
examination revealed that his gait was normal.  There was 
tenderness in the left knee.  Bilaterally, there was no 
crepitation, mass behind the knee, grinding, instability patellar 
abnormality, meniscus abnormality, or abnormal tendons or bursae, 
however, there was clicking and snapping.  Range of motion 
studies revealed flexion from 0 to 140 degrees and extension from 
0 to 90 degrees, bilaterally.  There was no objective evidence of 
pain and resisted isometric movement was normal.  There was no 
pain or additional limitations after repetitive motion.  There 
was no ankylosis.  X-rays revealed that there were no significant 
osteoarthritic changes or other acute abnormality in the knees.  
He was diagnosed with chronic tendonitis of the bilateral knees.  
The disorder had a mild affect on chores, shopping, recreation, 
and travel and a moderate affect on exercise and sports.  

Records associated with the award of SSA disability benefits 
indicated that the Veteran was receiving benefits on a primary 
diagnosis of knee injury and a secondary diagnosis of multiple 
affect disorders.  A May 2007 orthopedic examination revealed 
that he had full range of motion of the bilateral knees.  There 
was tenderness on the anterolateral aspect of the left knee and 
no tenderness on the right knee.  Strength was 5/5, there was no 
sensory abnormality, reflexes were physiologic and equal, and 
there was no joint effusion, inflammation, or instability.  The 
impression included pain in the knees and degenerative arthritis.  
The examiner noted that the Veteran would have slight to moderate 
limitations in activities that required kneeling, squatting, 
lifting, prolonged sitting, and prolonged standing.  X-rays of 
the left knee were unremarkable.  A July 2008 internal medicine 
examination revealed a normal gait.  The Veteran did not use any 
assistive devices.  He had full range of motion of his knees.  
The knee joints were stable.  There was mild bilateral knee 
tenderness.  There were no objective limitations on his 
activities of daily living.  

An April 2010 treatment record from Albany VA Medical Center 
(VAMC) noted that there was full range of motion in both knees 
with no crepitus.  X-rays from January 2009 showed minimal to 
mild osteoarthritic changes.  The Veteran indicated that his 
knees did not give out or lock and he denied swelling or redness.  

In light of the above, the Board finds that the Veteran's 
bilateral knee chondromalacia symptoms do not entitle him to a 
rating greater than the 10 percent currently assigned for each 
knee.  As noted above, the 10 percent disability rating was 
assigned by analogy under Diagnostic Code 5299-5257 for recurrent 
subluxation or lateral instability.  The Board notes that the 10 
percent disability rating for each knee has been in effect for 
over 20 years and is protected pursuant to 38 C.F.R. § 3.951(b).  
However, as subluxation and instability has not been shown at any 
point throughout the appeal period, the Veteran is not entitled 
to a higher 20 percent rating for moderate recurrent subluxation 
or lateral instability.  In this regard, on May 2007 VA 
examination the examiner noted that the Veteran did not use any 
assistive devices and specifically found that there was no 
instability.  May 2007 and July 2008 orthopedic and internal 
medicine examinations for SSA disability benefits, also reported 
that there was no instability and that the knee joints were 
stable.  

The VA General Counsel has held that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5257 and 5003 (or other codes applicable to 
limitation of motion).  See VAOPGCPREC 23-97 (1997); VAOPGCPREC 
9-98 (1998).  

With regard to assigning a separate rating under Diagnostic Code 
5003, which pertains to degenerative arthritis, the Board notes 
that the May 2007 orthopedic examination in conjunction with SSA 
disability benefits included a diagnosis of pain in the knees and 
degenerative arthritis and April 2010 Albany VAMC treatment 
records included results of an x-ray report that revealed minimal 
to mild osteoarthritic changes.  However, the Veteran's range of 
motion has been repeatedly shown as full and a separate rating is 
not warranted.  See May 2007 VA examination, as well as May 2007 
and July 2008 orthopedic and internal medicine examination 
reports.  Although the Veteran indicated that he had bilateral 
knee pain with squatting, kneeling, standing, or walking, there 
were no objectively confirmed findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In May 2007, 
the VA examiner specifically found that there was no objective 
evidence of pain and resisted isometric movement was normal.  
Furthermore, there was no pain or additional limitations after 
repetitive motion.  

The Board notes that it has considered the Veteran's lay reports 
of experiencing pain in his knee.  Certainly, he is competent to 
report experiencing symptoms capable of lay observation, such as 
pain.  See Charles v. Principi, 16 Vet. App. 370 (2002). However, 
the Board ultimately places more probative weight on the 
consistent clinical findings of the competent health care 
specialists (that found that there was no limitation of motion or 
painful motion) than on the Veteran's lay descriptions.  See May 
2007 VA examination, as well as May 2007 and July 2008 orthopedic 
and internal medicine examination reports.  Therefore, the Board 
finds that the preponderance of the evidence is against assigning 
a separate rating under Diagnostic Code 5003 for degenerative 
arthritis or Diagnostic Codes 5013 through 5024 that provide for 
rating based on limitation of motion of the affected parts. 

The Veteran is not entitled to a compensable rating under 
Diagnostic Codes 5260 and/or 5261 because, on the May 2007 VA 
examination, the May 2007 and July 2008 orthopedic and internal 
medicine examinations, and April 2010 VA treatment records, both 
knees revealed full extension and full flexion.  On May 2007 VA 
examination, there was no objective evidence of pain and resisted 
isometric movement was normal.  There was no pain or additional 
limitations after repetitive motion.  Essentially, extension was 
not limited to 10 degrees and flexion was not limited to 45 
degrees to warrant a compensable rating under Codes 5260 or 5261.  

The Board notes that findings of functional impairment due to 
DeLuca considerations have already been considered.  There is no 
medical evidence of record indicating that the Veteran currently 
experiences painful motion, weakness, incoordination, or 
fatigability which causes additional limitation to afford him a 
rating under any of the above discussed rating criteria that 
pertains to limitation of motion.  Accordingly, the Board finds 
that a rating under the DeLuca criteria is not warranted.  See 38 
C.F.R. § 4.14.

The Board has considered Diagnostic Codes 5258 and Diagnostic 
Code 5259, but there is no evidence that the Veteran's semilunar 
cartilage is dislocated or removed, such that these codes are not 
for application.  Diagnostic Code 5256 does not apply because 
there is no evidence of ankylosis of the knees, Diagnostic Code 
5262 does not apply because there is no evidence of impairment of 
the tibia and fibula, and Diagnostic Code 5263 does not apply 
because there is no evidence of genu recurvatum.  See 38 C.F.R. § 
4.71a (2010).

In rendering this decision, the Board has also considered the 
potential application of other various provisions, including 38 
C.F.R. § 3.321(b)(1), extraschedular considerations.  The 
threshold factor for extraschedular consideration is a finding on 
part of the AOJ or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability at issue are 
inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008); see Fisher 
v. Principi, 4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1).  
If so, factors for consideration in determining whether referral 
for an extraschedular rating include marked interference with 
employment or frequent periods of hospitalization that indicate 
that application of the regular schedular standards would be 
impracticable.  Thun citing 38 C.F.R. § 3.321(b)(1).  However, 
the Board concludes that the 10 percent rating assigned for each 
knee under Diagnostic Codes 5299-5257 adequately contemplates, by 
analogy, the Veteran's bilateral knee chondromalacia.  

The Veteran's bilateral knee chondromalacia has not necessitated 
frequent periods of hospitalization, has not resulted in marked 
interference with employment, and has not otherwise rendered 
impractical the application of the regular schedular standards 
utilized to evaluate the severity of the disability.  
Significantly, the Veteran's non service-connected multiple 
affective disorders were also listed as affecting his 
employability.  Furthermore, on a June 2006 functional capacity 
assessment, the Veteran indicated that he missed work due to his 
mental health.  Also, on July 2008 internal medicine examination 
for SSA, the examiner found that in regards to the Veteran's 
knees, there were no objective limitations on his activities of 
daily living.  There was no indication that the Veteran's 
bilateral knee disorder caused marked interference with 
employment.  It must also be noted that the above 10 percent 
rating reflects recognition of some slight industrial incapacity, 
and the Veteran's symptoms are not shown to be so severe as to 
result in marked interference with employment beyond that 
contemplated by the rating criteria.  See 38 U.S.C.A. § 1155; Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board notes that it has taken into account the Veteran's 
statements of having limited walking, the inability to stand for 
any lengthy period, and trouble with squatting or kneeling due to 
knee pain, nevertheless, the Board finds that the Veteran's 
overall symptoms and manifestations of the bilateral knees have 
been contemplated by the applicable rating criteria.  Thus, the 
Board finds that the requirements for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  See 
Thun, supra.; Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the 
evidence is against the Veteran's claim for an increased rating, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 
5107(b) is not for application.  Assignment of staged ratings is 
not for application.  Hart, supra.

II.  Duties to Notify & Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§  3.102, 3.156(a), 3.159, 
3.326(a).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative, if any, of any information, and 
any medical evidence or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in April 2007, prior to the 
date of the issuance of the appealed July 2007 rating decision.  
The April 2007 letter notified the Veteran of VA's practices of 
assigning disability evaluations and effective dates for such 
evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
Veteran's claim.  The RO has either obtained, or made sufficient 
efforts to obtain, records corresponding to all treatment for the 
claimed disorder described by the Veteran, including records 
associated with his award of SSA disability benefits.  
Additionally, the Veteran was scheduled for VA examinations for 
the purposes of determining the severity of his service-connected 
bilateral knee chondromalacia.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to a rating in excess of 10 percent for right knee 
chondromalacia is denied.

Entitlement to a rating in excess of 10 percent for left knee 
chondromalacia is denied.


REMAND

The Veteran has claimed entitlement to service connection for 
depression.  More specifically, in a June 2007 statement in 
support of claim and on his June 2009 Form 9, he contended that 
he was treated for a mental health issue at Fort Dix, NJ and/or 
Fort Hood, TX in 1973 or 1974.  He indicated that he was seen 
periodically by a psychologist.  He believed the mental health 
treatment in the military was the nexus to his currently 
diagnosed depression.  

VA must provide a medical examination and/or obtain an opinion 
when there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication that the disability or persistent or 
recurrent symptoms of a disability may be associated with the 
appellant's service or with another service-connected disability, 
but (4) insufficient competent medical evidence on file for the 
VA to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The United States Court of Appeals for 
Veterans Claims (Court) in McLendon observed that the third 
prong, which requires an indication that the claimant's 
disability or symptoms 'may be' associated with the established 
event, is a low threshold.  Id. at 83.

With respect to the first McLendon requirement, the Board notes 
that October 1992 correspondence from Dr. H. A. C. included a 
diagnosis of depression and Albany VAMC treatment records dated 
as recent as 2010 included the same diagnosis.  

The Veteran's STR's reflect that he was seen for abdominal pain, 
nausea, vomiting, and diarrhea and was referred to the mental 
health clinic for these symptoms, which satisfies the second 
McLendon requirement.

As noted above, the threshold for establishing the third McLendon 
requirement is low.  In the case at hand, the Board finds that 
this threshold is satisfied by treatment records from Albany VAMC 
that suggested that the Veteran's depression predated his 
substance abuse, in which he alleged that he began binge drinking 
when he was 18.  Also, a December 1996 record indicated that he 
met the criteria for cyclothymia with onset likely in his teens 
that pre-dated his cocaine and alcohol dependency.  As the 
Veteran was a teenager when he entered service and treatment 
records suggest that a psychiatric disorder manifested around his 
teenage years, the third requirement of McLendon has been met.  

However, there is insufficient evidence to decide this claim, as 
there is no competent medical opinion of record with respect to 
the etiology of the Veteran's current psychiatric disability.  
Therefore, before this claim may be properly decided, a remand 
for a VA examination and an etiology opinion is required.

In Rice v. Shinseki, the Court held that a TDIU claim is part and 
parcel of an increased-rating claim when raised by the record.  
Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has 
jurisdiction to consider the Veteran's possible entitlement to a 
TDIU in this circumstance when, as here, the TDIU issue is raised 
by assertion or reasonably indicated by the evidence and is 
predicated at least in part on the severity of the service-
connected disability in question, regardless of whether the RO 
has expressly addressed this additional issue.  See VAOPGCPREC 6-
96 (Aug. 16, 1996).  See also Caffrey v. Brown, 6 Vet. App. 377, 
382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993); EF v. 
Derwinski, 1 Vet. App. 324 (1991).  Since, the medical evidence 
suggests that the Veteran's current unemployment is, at least in 
part, due to at least one or more of his service connected 
disabilities, including his service-connected bilateral knee 
chondromalacia, the issue of his entitlement to a TDIU is before 
the Board.  See SSA decision.

Therefore, the AOJ should adjudicate the issue of entitlement to 
TDIU.  See Rice, supra..  In so doing, the RO may decide to 
pursue further development of the Veteran's employment history, 
or to obtain additional medical evidence or medical opinion, as 
is deemed necessary.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002) are 
fully complied with and satisfied, with 
respect to whether the Veteran is entitled to 
TDIU.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

2.  The RO/AMC should ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for any psychiatric 
disorder during and since his separation from 
service, and then secure complete clinical 
records of all such evaluations and/or 
treatment from the sources identified.  If 
any records sought are unavailable, the 
Veteran and his representative should be so 
notified.

3.  Contact the National Personnel Records 
Center and/or any other appropriate 
repository of records and request any mental 
health clinic treatment records.  All efforts 
to obtain such records should be documented 
in the claims folder.  If any records sought 
are unavailable, the Veteran and his 
representative should be so notified.

4.  Schedule the Veteran for a psychiatric VA 
examination.  The Veteran's claims file must 
be made available to the examiner, and the 
examiner must review the entire claims file 
in conjunction with the examination. All 
tests and studies deemed necessary by the 
examiner should be performed.  Based on a 
review of the claims file and the clinical 
findings of the examination, the examiner 
should render an opinion as to the nature and 
etiology of any current psychiatric disorder.  
For each psychiatric disorder, the examiner 
is requested to offer an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater probability) 
that the diagnosed psychiatric disorder is 
caused or aggravated by the Veteran's period 
of active service, including treatment 
surrounding his referral to the mental health 
clinic in July and August 1973.

It would be helpful if the examiner would use 
the following language, as may be 
appropriate: "more likely than not" (meaning 
likelihood greater than 50%), "at least as 
likely as not" (meaning likelihood of at 
least 50%), or "less likely than not" or 
"unlikely" (meaning that there is less than 
50% likelihood).  The term "at least as 
likely as not" does not mean "within the 
realm of medical possibility."  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically sound 
to find in favor of that conclusion as it is 
to find against it.  

The examiner should provide a complete 
rationale for any opinions provided.

5.  After the notice above has been provided 
and after undertaking any other development 
deemed appropriate, to include ordering a VA 
examination, the RO/AMC should then 
adjudicate the claim for TDIU.  The Veteran 
should be notified of the decision and 
afforded the opportunity to respond.

(The Veteran is hereby notified that it is 
his responsibility to report for the 
examination(s) and to cooperate in the 
development of the case, and that the 
consequences of failure to report for a VA 
examination without good cause may include 
denial of the claim.  38 C.F.R. § 3.655 
(2010).)

6.  The RO/AMC should review the claims file 
to ensure that the foregoing requested 
development is completed, and arrange for any 
additional development indicated.  

7.  Upon completion of the above, 
readjudicate the issue on appeal.  If any 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, as appropriate.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


